Citation Nr: 1505834	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  09-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 2002 for the grant of service connection for coronary artery disease.

2.  Entitlement to an evaluation in excess of 40 percent for diabetes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2008 and June 2011 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the appeal, the RO granted a 40 percent evaluation for the Veteran's service-connected diabetes effective April 18, 2007, the date the Veteran filed a claim for an increased evaluation.  Since the granted increase does not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a November 2014 Written Brief Presentation, the Veteran's representative appears to raise secondary service connection claims for back and hip disabilities and "damage from the falls" as well as "Peryronie's", all of which appear to be claimed as secondary to service-connected diabetes mellitus, type II and/or service-connected peripheral neuropathy.  Also, the Veteran's representative discusses the severity of the Veteran's service-connected heart disease and appears to be raising a claim for entitlement to an increased rating for this disability.  The Board has no jurisdiction over these matters as they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, these matters are hereby referred to the AOJ for appropriate action.

The issue of an increased evaluation for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

A claim of service connection for coronary artery disease was not received prior to July 21, 1993.


CONCLUSION OF LAW

The criteria for an effective date of July 21, 1993, for the award of service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110, (West 2014); 38 C.F.R. §§ 3.102, 3.816, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With respect to the claim for an earlier effective date for the award of service connection for coronary artery disease associated with herbicide exposure, the appeal arises from the Veteran's disagreement with the effective date assigned as part of the initial grant of service connection.  Once service connection is granted for a disability, the claim is substantiated and additional notice is not required.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the issue in this case is whether the Veteran submitted an earlier claim from which to establish an effective date for his grant of service connection for coronary artery disease.  There is no indication, from the Veteran or the record, that any additional relevant evidence exists that has not been associated with the claims file.  Accordingly, the Board finds there is no further duty to assist and the claim is ready for adjudication on the merits.

Earlier Effective Date

Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816. The Veteran served in the country of Vietnam during the period January 9, 1962 and May 7, 1975 and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id. 

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for ischemic heart disease based on presumed exposure to herbicides during such service.  As such, the provisions of 38 C.F.R. § 3.816 apply.  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3). However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400. 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).

The Veteran maintains that an earlier effective date of May 14, 1993 is warranted based on the date he underwent a cardiac catheterization at the VA Medical Center in Birmingham, Alabama.  He contends that the VA should consider the cardiac catheterization entry as an inferred claim.  

On April 6, 1993, the Veteran presented to the VA outpatient clinic in Huntsville, Alabama complaining of chest pain for two months.  He also stated that he passed out two times in the last five days.  On physical examination, the Veteran's heart exhibited regular rate and rhythm.  Electrocardiogram (EKG) results were also normal.  The impression was chest pain and the Veteran was referred to the VA Medical Center in Birmingham, Alabama for further review.  The Veteran was subsequently hospitalized for one week in May 1993 at the Birmingham VAMC and underwent a cardiac catherization and carotid doppler.  There were no arrhythmias noted on telemetry.  A cardiac catheterization conducted on May 13, 1993, was normal except the right coronary artery was dominant with 10 percent stenosis of the proximal right artery.  A normal left circumflex with M2 was also noted with 10 percent stenosis.   Cardiology felt that except for minor irregularities of the aforementioned arteries, the Veteran had a normal examination and that his chest pain and syncope were not likely due to any form of coronary artery disease.  

Despite the contemporaneous impressions of the Veteran's symptoms, a March 2011 VA physician confirmed a diagnosis of coronary artery disease as early as 1993 following a careful review of the Veteran's entire medical history.  The Board finds the March 2011 VA physician's opinion to be the most probative evidence regarding the onset of the Veteran's coronary artery disease because the VA physician had the benefit of a hindsight review of the development of the Veteran's coronary artery disease.

As noted above, the proper effective date in the instant case is either the date the Veteran's original claim was received or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).   The Veteran submitted a claim for pension benefits that was received July 21, 1993, based on treatment for a heart condition at the Birmingham VAMC in May 1993.  The Board finds that the Veteran's claim for pension benefits in an application received July 21, 1993 is the earliest instance in which a claim of service connection for coronary artery disease can reasonably be construed.  

The Veteran maintains that the cardiac catheterization in May 1993 should be viewed as an inferred or informal claim; however, the Board finds that the May 1993 treatment record cannot constitute an informal claim in this instance.  It cannot constitute an informal claim under 38 C.F.R. § 3.155 because it does not indicate an intent to apply for benefits.  38 C.F.R. § 3.155(a).  Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as an informal claim).  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.  In other, words, in order to invoke 38 C.F.R. § 3.157, the Veteran must already be in receipt of pension, compensation or compensation has been denied because it is non-compensable.

In this case, although it can be argued that entitlement arose for coronary artery disease in early 1993 based on medical evidence, no document constituting a formal or informal claim for service connection for heart disease was filed prior to July 21, 1993.  Accordingly, the Board finds that July 21, 1993 is the appropriate effective date under 38 C.F.R. § 3.816(c)(2) for the award of service connection for coronary artery disease.


ORDER

An effective date of July 21, 1993, for the award of service connection for ischemic heart disease is granted.
 

REMAND

The Veteran was last afforded a VA examination for his diabetes in March 2008.  Since his examination, the Veteran has reported that his symptoms have worsened.  Specifically, in correspondence received July 2009, the Veteran stated that he experienced hypoglycemic reactions and visited the emergency room on two occasions within a six month period.  The record clearly raises a question as to the current severity of the Veteran's service-connected diabetes.  As such, the Board must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected diabetes.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

As the claim is being remanded, any outstanding VA treatment records must be obtained and added to the claim file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records for May 2014 to the present.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected diabetes.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner must specify whether there is evidence of hypoglycemic reactions or episodes of ketoacidosis and, if so, their frequency.  The examiner must also indicate whether the Veteran has been hospitalized due to diabetes and the frequency of his visits to his physician for diabetic care.  Additionally, the examiner must indicate whether there is progressive loss of weight or strength.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


